ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Booz Allen Hamilton, Inc.                  )      ASBCA Nos. 59758, 59759, 59760
                                           )                 59761
Under Contract Nos. SP0700-98-D-4002       )
                    SP0700-03-D-1380       )
                    DFT60-04-D-OOO 13      )
                    H98230-04-C-0048       )
                    FA8903-05-D-8729       )
                    TIRN0-06-D-00026       )
                    W91QUZ-06-D-0019       )
                    W911SE-08-F-0103       )
                    GSOOT99ALD0202         )

APPEARANCE FOR THE APPELLANT:                     Karen L. Manos, Esq.
                                                   Gibson, Dunn & Crutcher LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Kara M. Klaas, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 13 July 2015
                                                  //~/                  //


                                               ~:~P~4-
                                                              /




                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59758, 59759, 59760, 59761,
Appeals of Booz Allen & Hamilton Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2